  Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 1 of 49 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


DENNIS DORLING, Derivatively on Behalf of
Nominal Defendant MAXAR TECHNOLOGIES
INC.,

                      Plaintiff,

       v.

HOWARD L. LANCE, HOWELL M. ESTES III,                 C.A. No.
NICK S. CYPRUS, JOANNE O. ISHAM, C.
ROBERT KEHLER, L. ROGER MASON JR.,
ROBERT L. PHILLIPS, ERIC J. ZAHLER,
DANIEL L. JABLONSKY, and ANIL
WIRASEKARA,

                      Defendants,

       and

MAXAR TECHNOLOGIES INC.,

                      Nominal Defendant.


                VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

       Plaintiff Dennis Dorling (“Plaintiff”), by and through his undersigned attorneys, brings this

derivative complaint for the benefit of nominal defendant, Maxar Technologies Inc. (“Maxar” or

the “Company”), against certain members of its Board of Directors (the “Board”) and certain of

its executive officers seeking to remedy defendants’ breaches of fiduciary duties, gross

mismanagement, and violations of Sections 10(b), 20(a) of the Securities Exchange Act of 1934

(the “Exchange Act”). Plaintiff’s allegations are based upon his personal knowledge as to himself

and his own acts, and upon information and belief, developed from the investigation and analysis

by Plaintiff’s counsel, including a review of publicly available information, including filings by

Maxar with the U.S. Securities and Exchange Commission (“SEC”), press releases, news reports,


                                                1
     Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 2 of 49 PageID #: 2



analyst reports, investor conference transcripts, publicly available filings in lawsuits, and matters

of public record.

I.      NATURE AND SUMMARY OF THE ACTION

        1.     Maxar is a space technology company. Its subsidiary Space Systems/Loral (“SSL”)

in Palo Alto, California manufactures geostationary communications satellites (“GEO” or

“GeoComm”). In October 2017, Maxar acquired DigitalGlobe, whose flagship imaging satellite

is WorldView-4.

        2.     Since 2014, the GeoComm business has declined as consumers opted for smaller,

cheaper low-earth orbit (“LEO”) communication technologies. As a result, SSL won few awards,

securing only two GEO orders in 2017. Beginning March 2018, the Company and certain of its

officers, though acknowledging that the GeoComm business declined, understated its negative

impact on Maxar’s financial results.

        3.     On March 26, 2018, the Company announced a contract award to build a satellite

called AMOS-8 for Israeli-based company Space Communication Ltd. (“Spacecom”). However,

this was an illusory win because the contract was not effective until Spacecom made its initial

payment and Spacecom could withdraw from the deal within 60 days without penalty.              Also,

Spacecom relied on future bond offerings to fund the AMOS-8 project, and as investors learned

through a series of media articles, the Israeli government strongly favored an Israeli-owned

company to build AMOS-8. Still, the Company’s public statements touted the AMOS-8 contract

as a win.

        4.     On August 7, 2018, Spruce Point Capital Management (“Spruce Point”) issued a

report questioning Maxar’s financial status and the Company’s accounting practices. Among other

things, the report alleged that “Maxar’s balance sheet is inflated with goodwill and overcapitalized




                                                 2
  Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 3 of 49 PageID #: 3



intangible assets” and estimated that Maxar’s intangible assets were impaired by hundreds of

millions of dollars.

       5.      On this news, Maxar’s share price fell $5.34, or over 13%, to close at $38.44 per

share on August 7, 2018, on unusually heavy trading volume.

       6.      Initially, Maxar dismissed the Spruce Point report as an attempt by short sellers to

profit by manipulating the Company’s stock price. However, later that month, Maxar issued a

comprehensive response, after an investigation by the Audit Committee, admitting that an asset

impairment charge was necessary.

       7.      On September 3, 2018, after Spacecom had failed to make its initial payment,

shareholders learned that SSL had lost the AMOS-8 deal to an Israel-owned company.

       8.      On this news, the Company’s share price fell $1.71, or nearly 6%, to close at $29.34

per share on September 4, 2018, on unusually heavy trading volume.

       9.      On or about October 12, 2018, data regarding the position and orientation of

WorldView-4 indicated that the satellite had lost stability and could not produce high quality

imagery. However, this was not disclosed to the public, and Defendants touted the viability of

WorldView-4.

       10.     On October 31, 2018, the Company disclosed $345.9 million impairment losses

and $37.7 million impairment charges ? related to the GeoComm business.

       11.     On this news, the Company’s share price fell $12.16, or nearly 45%, to close at

$14.91 per share on October 31, 2018, on unusually heavy trading volume.

       12.     On January 7, 2019, Maxar finally revealed that WorldView-4 “will no longer

produce usable imagery” because it had lost stability.




                                                3
      Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 4 of 49 PageID #: 4



         13.   On this news, the Company’s stock price fell $3.69, or over 31%, to close at $8.03

per share on January 7, 2019, on unusually heavy trading volume. The next trading session, the

stock price fell $2.00, or nearly 25%, to close at $6.03 per share on January 8, 2019, on unusually

heavy trading volume.

         14.   On February 28, 2019, Maxar reported a $162 million writedown for the loss of

WorldView-4, $636 million impairment to goodwill, and $85 million in net impairment losses to

GeoComm assets.

         15.   These revelations precipitated the filing of a securities class action in the District

of Colorado, captioned Oregon Laborers Employers Pension Trust Fund v. Maxar Technologies

Inc., et al., Case No. 1:19-cv-00124 (the “Securities Class Action”).

         16.   Plaintiff did not make a litigation demand prior to filing this action because such

demand would have been futile based upon the composition of the Board and the actions taken by

the Board. The Board is currently composed of nine members, eight of whom are named in this

action. As alleged herein, at least six directors allowed misleading statements to be disseminated:

the three directors on the Company’s Audit Committee failed to ensure the integrity of Maxar’s

internal controls, and three directors were familiar with WorldView-4’s operation. Thus, more

than half the members would be interested in a demand to investigate their own wrongdoing.

II.      JURISDICTION AND VENUE

         17.   This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 in that this

Complaint states a federal question: violations of Section 10(b) of the Securities Exchange Act of

1934. This Court has supplemental jurisdiction over the state law claims asserted herein pursuant

to 28 U.S.C. § 1367(a). This action is not a collusive one to confer jurisdiction on a court of the

United States which it would not otherwise have.




                                                 4
  Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 5 of 49 PageID #: 5



       18.     Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because a

substantial portion of the transactions and wrongs complained of herein occurred in this District,

and the Defendants have received substantial compensation in this District by engaging in

numerous activities that had an effect in this District.

III.   PARTIES

Plaintiff

       19.     Plaintiff Dennis Dorling purchased Maxar stock in January 2018 and has

continuously owned his Maxar stock since that date.

Nominal Defendant

       20.     Nominal Defendant Maxar is a Delaware corporation with its principal executive

offices located at 1300 W. 120th Avenue, Westminster, Colorado 80234. The Company stock

trades on the New York Stock Exchange under the symbol “MAXR.”

Defendants

       21.     Defendant Howard L. Lance (“Lance”) served as a director, President, Chief

Executive Officer (“CEO”) of the Company from May 2016 to January 2019.

       22.     Defendant Howell M. Estes, III (“Estes”) has served as the Company’s Chairman

of the Board of Directors since January 2019. Estes served as a director of DigitalGlobe before it

was acquired by Maxar.

       23.     Defendant Nick S. Cyprus (“Cyprus”) has served as a director of the Company

since October 2017. Cyprus is Chairman of the Audit Committee and a member of the Risk

Committee. He served as a director of DigitalGlobe before it was acquired by Maxar.

       24.     Defendant Joanne O. Isham (“Isham”) has served as a director of the Company

since November 2016. She is a member of the Risk Committee.




                                                  5
  Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 6 of 49 PageID #: 6



       25.     Defendant C. Robert Kehler (“Kehler”) has served as a director of the Company

since November 2016. He is a member of the Risk Committee.

       26.     Defendant L. Roger Mason Jr. (“Mason”) has served as a director of the Company

since October 2017. He is a member of the Audit Committee. He served as a director of

DigitalGlobe before it was acquired by Maxar.

       27.     Defendant Robert L. Phillips (“Phillips”) has served as a director of the Company

since October 2003. He is a member of the Audit Committee.

       28.     Defendant Eric J. Zahler (“Zahler”) has served as a director of the Company since

May 2014.

       29.     Defendant Daniel L. Jablonsky (“Jablonsky”) has served as President CEO of the

Company since January 2019 and as a director of the Company since May 2019. Jablonsky was

President of DigitalGlobe from October 2017 to January 2019.

       30.     Defendant Anil Wirasekara (“Wirasekara”) served as the Company’s interim Chief

Financial Officer between February 26, 2018 and August 15, 2018.

       31.     The defendants named in ¶¶21-30 are sometimes referred to hereinafter as the

“Individual Defendants.” The defendants named in ¶¶21-29 are sometimes referred to hereinafter

as the “Director Defendants.”

Relevant Non-Party

       32.     Defendant Roxanne Decyk (“Decyk”) has served as a director of the Company

since May 2019.

IV.    DUTIES OF THE INDIVIDUAL DEFENDANTS

       33.     By reason of their positions as officers, directors, and/or fiduciaries of Maxar and

because of their ability to control the business and corporate affairs of Maxar, at all relevant times,

the Individual Defendants owed Maxar and its shareholders fiduciary obligations of good faith,


                                                  6
  Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 7 of 49 PageID #: 7



loyalty, and candor, and were required to use their utmost ability to control and manage Maxar in

a fair, just, honest, and equitable manner. The Individual Defendants were required to act in

furtherance of the best interests of Maxar and its shareholders so as to benefit all shareholders

equally and not in furtherance of their personal interest or benefit. Each director and officer of the

Company owes to Maxar and its shareholders a fiduciary duty to exercise good faith and diligence

in the administration of the affairs of the Company and in the use and preservation of its property

and assets, and the highest obligations of fair dealing.

       34.     The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Maxar, were able to and did, directly and/or indirectly, exercise control

over the wrongful acts complained of herein. Because of their advisory, executive, managerial,

and directorial positions with Maxar, each of the Individual Defendants had knowledge of material

non-public information regarding the Company.

       35.     To discharge their duties, the officers and directors of Maxar were required to

exercise reasonable and prudent supervision over the management, policies, practices and controls

of the Company. By virtue of such duties, the officers and directors of Maxar were required to,

among other things:

               (a)     Exercise good faith to ensure that the affairs of the Company were
                       conducted in an efficient, business-like manner so as to make it possible to
                       provide the highest quality performance of their business;

               (b)     Exercise good faith to ensure that the Company was operated in a diligent,
                       honest, and prudent manner and complied with all applicable federal and
                       state laws, rules, regulations and requirements, and all contractual
                       obligations, including acting only within the scope of its legal authority;

               (c)     Exercise good faith to ensure that the Company’s communications with the
                       public and with shareholders are made with due candor in a timely and
                       complete fashion; and




                                                  7
     Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 8 of 49 PageID #: 8



               (d)     When put on notice of problems with the Company’s business practices and
                       operations, exercise good faith in taking appropriate action to correct the
                       misconduct and prevent its recurrence.

V.       RELEVANT BACKGROUND

         A.    Applicable Accounting Standards

         36.   Until January 2019 when Maxar domesticated in the U.S., the Company’s financial

statements were subject to the International Financial Reporting Standards (“IFRS”). IFRS, which

are promulgated by the International Accounting Standards Board (“IASB”), define the principles,

conventions, and procedures that govern accepted international accounting. Certain standards

adopted by IASB’s predecessor remain in effect and are designated International Accounting

Standards (“IAS”).

               1.      Impairment of Intangible Assets and Property, Plant, and Equipment
                       (“PP&E”) (IAS 36)

         37.   IAS 36, Impairment of Assets, is used to ensure that a company’s “assets are carried

at no more than their recoverable amount.” IAS 36.1. “An asset is carried at more than its

recoverable amount if its carrying amount [‘book value’] exceeds the amount to be recovered

through use or sale of the asset [‘fair value’]. If this is the case, the asset is described as impaired

and the Standard requires the entity to recognise an impairment loss.”

         38.   IAS 36.8 states that “[a]n asset is impaired when its carrying amount exceeds its

recoverable amount.” IAS 36.8. “An entity shall assess at the end of each reporting period

whether there is any indication that an asset may be impaired.” IAS 36.9. Moreover, if any

indication is present that an impairment loss may have occurred, as set forth by the standards, “an

entity is required to make a formal estimate of recoverable amount.”

         39.   At a minimum, an entity must consider the following indications described by IAS

36.12:



                                                   8
  Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 9 of 49 PageID #: 9



       External sources of information

       (a) there are observable indications that the asset’s value has declined during the
       period significantly more than would be expected as a result of the passage of time
       or normal use.

       (b) significant changes with an adverse effect on the entity have taken place during
       the period, or will take place in the near future, in the technological, market,
       economic or legal environment in which the entity operates or in the market to
       which an asset is dedicated.

                                          *      *       *

       Internal sources of information

       (e) evidence is available of obsolescence or physical damage of an asset.

       (f) significant changes with an adverse effect on the entity have taken place during
       the period, or are expected to take place in the near future, in the extent to which,
       or manner in which, an asset is used or is expected to be used. These changes
       include the asset becoming idle, plans to discontinue or restructure the operation to
       which an asset belongs, plans to dispose of an asset before the previously expected
       date, and reassessing the useful life of an asset as finite rather than indefinite.

       (g) evidence is available from internal reporting that indicates that the economic
       performance of an asset is, or will be, worse than expected.

       40.     However, this list “is not exhaustive,” and IAS 36.13 requires an entity to determine

an asset’s recoverable amount if it identifies other indications that the asset may be impaired.

       41.     Indicators based on internal reporting also include, as stated in IAS 36.14:

       (a) cash flows for acquiring the asset, or subsequent cash needs for operating or
       maintaining it, that are significantly higher than those originally budgeted;

       (b) actual net cash flows or operating profit or loss flowing from the asset that are
       significantly worse than those budgeted;

       (c) a significant decline in budgeted net cash flows or operating profit, or a
       significant increase in budgeted loss, flowing from the asset; or

       (d) operating losses or net cash outflows for the asset, when current period amounts
       are aggregated with budgeted amounts for the future.

       42.     An asset’s recoverable amount is the higher of its fair value less costs of disposal

(i.e. the fair value method) and of its “value in use” (i.e. the cash flow method). “Value in use” is


                                                 9
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 10 of 49 PageID #: 10



“the present value of the future cash flows expected to be derived from an asset or cash-generating

unit.”

         43.    If it is not possible to estimate the recoverable amount of an individual asset, the

entity should determine the recoverable amount “for the cash-generating unit [CGU] to which the

assets belong.” IAS 36.22. A CGU is “the smallest identifiable group of assets that generates cash

inflows that are largely independent of the cash inflows from other assets and groups of assets.”

IAS 36.6.

                2.      IFRS: Impairment of Inventories (IAS 2)

         44.    IAS 2, Inventories, is used for the accounting of inventory, including the

requirement to take timely impairments. Similar to IAS 36, these standards ensure that inventories

are not carried in excess of amounts expected to be realised from their sale or use.

         45.    According to IAS 2.6 and IAS 2.9, the value of an entity’s inventories “shall be

measured at the lower of cost and net realisable value,” where “net realisable value” is the

“estimated selling price in the ordinary course of business less the estimated costs of completion

and the estimated costs necessary to make the sale.” “The cost of inventories shall comprise all

costs of purchase, costs of conversion and other costs incurred in bringing the inventories to their

present location and condition.” IAS 2.10.

         46.    When calculating “net realisable value,” IAS 2.28 states that “[t]he cost of

inventories may not be recoverable if those inventories are damaged, if they have become wholly

or partially obsolete, or if their selling prices have declined.” Moreover, events after the reporting

period must be considered to confirm the conditions existing at the end of the reporting, as stated

by IAS 2.30:

         Estimates of net realisable value are based on the most reliable evidence available
         at the time the estimates are made, of the amount the inventories are expected to
         realise. These estimates take into consideration fluctuations of price or cost directly


                                                   10
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 11 of 49 PageID #: 11



       relating to events occurring after the end of the period to the extent that such events
       confirm conditions existing at the end of the period.

       47.     Any writedown of inventories to net realizable value and all losses of inventories

must be recognized as expenses in the period of the write-down or loss. IAS 2.34.

               3.      IFRS: Events After the Reporting Period (IAS 10)

       48.     IAS 10, Events after the Reporting Period, prescribes “(a) when an entity should

adjust its financial statements for events after the reporting period; and (b) the disclosures that an

entity should give about the date when the financial statements were authorised for issue and about

events after the reporting period.”

       49.     According to IAS 10.3, relevant events after the reporting period are:

       those events, favourable and unfavourable, that occur between the end of the
       reporting period and the date when the financial statements are authorised for issue.
       Two types of events can be identified:

       (a) those that provide evidence of conditions that existed at the end of the reporting
       period (adjusting events after the reporting period); and

       (b) those that are indicative of conditions that arose after the reporting period (non-
       adjusting events after the reporting period).

       50.     Specifically, evidence of impairments to assets and inventories can require

adjustments to the current period financial statements, according to IAS 10.9:

       The following are examples of adjusting events after the reporting period that
       require an entity to adjust the amounts recognised in its financial statements, or to
       recognise items that were not previously recognised:

                                          *       *       *

              (b) the receipt of information after the reporting period indicating that an
       asset was impaired at the end of the reporting period, or that the amount of a
       previously recognised impairment loss for that asset needs to be adjusted. For
       example:

                                          *       *       *

                     (ii) the sale of inventories after the reporting period may give
       evidence about their net realisable value at the end of the reporting period.


                                                 11
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 12 of 49 PageID #: 12



       51.     IAS 10.19 states that “[i]f an entity receives information after the reporting period

about conditions that existed at the end of the reporting period, it shall update disclosures that

relate to those conditions, in the light of the new information.”

       B.      GeoComm Market and the DigitalGlobe Acquisition

       52.     Geostationary communication satellites are geosynchronous, i.e. their orbits match

Earth’s rotation, and appear stationary to an observer from Earth’s surface, allowing them to relay

radio, television, or Internet services to a fixed region of the world over many years.

       53.     Each GEO award leads to hundreds of millions of dollars in revenue, but there is a

slim profit margin because the manufacturing process is capital-intensive. To stay afloat, the

GeoComm business therefore requires a sufficient pipeline of orders and volume of production.

       54.     In 2012, the Company bought SSL for $1.1 billion in cash, dividends, and other

payments, acquiring approximately $300 million in PP&E and $320 million in intangible assets

directly related to the GeoComm business.

       55.     Over the next few years, SSL’s GEO awards began to decline: SSL won nine GEO

contracts in 2014 but only 5 in 2015 and 4 in 2016. This decline was attributable to lower global

demand: consumers shifted to Internet-based streaming services, which are supported by fiber

optic connections and high-speed cellular networks rather than satellites, and the advent of smaller

and more flexible LEO satellites was cheaper than GEO satellites.

       56.     However, the Company remained optimistic that the GEO market would recover

and return to historical averages. For example, on a November 2016 earnings call, defendant

Lance stated the Company was “bullish on the long-term health of the satellite industry,” and

defendant Wirasekara expected revenue to improve when “satellite order intake levels return to

near historical averages.”




                                                 12
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 13 of 49 PageID #: 13



       57.     In October 2017, the Company acquired DigitalGlobe through a $2.4 billion debt-

financed transaction. DigitalGlobe was less capital-intensive than the GeoComm business and

provided higher profit margins in a growing industry. The Company also rebranded itself as

“Maxar Technologies” and adopted the stock ticker “MAXR” on NYSE and TSX. Moreover, the

Company announced plans to “domesticat[e]” and become a U.S. entity “by the end of 2019.” The

DigitalGlobe acquisition increased Maxar’s intangible assets to $1.75 billion and PP&E to $1.1

billion as of December 31, 2017, from $332 million and $360 million, respectively, the prior year.

       58.     The DigitalGlobe acquisition also increased the Company’s debt to $3 billion, from

$600 million as of December 31, 2016. Thus, as Maxar stated during its Investor Day on March

8, 2018, debt reduction was the “primary objective” for any free cash flow generated by the

Company.

       C.      The Failure of WorldView-4

       59.     DigitalGlobe’s flagship satellite was WorldView-4, an imaging satellite launched

in November 2016. It cost $835 million to build, took several years to manufacture, and generated

$85 million in revenue for the Company in 2018 alone.

       60.     Critical to WorldView-4 is a set of three control moment gyroscopes (“CMGs”),

which control the orientation of the satellite. The CMGs are used to point WorldView-4 in any

direction with extreme precision, allowing on-demand imaging. According to the Company, CMG

failure leads to a loss of stability, and the WorldView-4 cannot capture high-resolution digital

imaging, i.e., its sole revenue-generating function.

       61.     Several times per day, Maxar receives telemetry, i.e. data from its DigitalGlobe

imaging satellites regarding its precise position, orientation, and performance of individual

components such as CMGs. The Company’s space vehicle operators who monitor this telemetry

are responsible for recognizing “anomalous spacecraft conditions,” investigating “limit


                                                 13
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 14 of 49 PageID #: 14



violations,” addressing such violations if possible, and otherwise reporting them up to the

engineering team.

       62.     WorldView-4 is also monitored by the Space Surveillance Network, which is

operated by Joint Space Operations Center of the Department of Defense. Space Surveillance

Network regularly records and updates parameters describing the orbits of all artificial objects

orbiting Earth, known as TLE data. However, TLE data does not reflect the performance of

individual components, such as CMGs.

       63.     Although TLE data for WorldView-4 shows that its day-to-day movement was

regular and predictable for most of its operational history, on or about October 12, 2018, the TLE

data abruptly became erratic and volatile, indicating a loss of stability that has never been restored.

In particular, TLE parameters known as “eccentricity,” “argument of perigree,” “mean anomaly,”

and “mean motion” all began exhibiting unpredictable variability.

VI.    THE INDIVIDUAL DEFENDANTS FAIL TO VALUE MAXAR’S ASSETS
       ACCURATELY AND CAUSE THE COMPANY TO ISSUE MISLEADING
       STATEMENTS

       A.      Despite Indicators of Impairment, the Individual Defendants Fail to
               Writedown Maxar’s Assets

       64.     Beginning in 2017, the Company’s GeoComm segment underwent a series of mass

layoffs in response to a slowing market. In February 2017, the Company laid off 161 employees

at SSL’s Palo Alto facility–SSL’s single largest headcount reduction to date and the largest layoff

in the Silicon Valley region that month. In June 2017, the Company laid off 173 employees at

SSL, again the largest mass layoff in the region that month. The Company also laid off 66 systems

engineers, according to data obtained from the State of California’s Employment Development

Department.




                                                  14
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 15 of 49 PageID #: 15



       65.     On June 22, 2017, SpaceNews published an article titled “Lack of satellite orders

triggers layoffs at Space Systems Loral,” reporting that “Space Systems Loral has laid off a number

of employees at its California satellite manufacturing facility” and that “SSL has not announced

an order for a commercial geostationary communications satellite since July 2016.” SSL president

John Celli (“Celli”) explained: “We have seen an extended slowdown in orders for GEO satellites

across the industry . . . . With fewer satellites coming into the factory we have to make reductions

to remain competitive.”

       66.     Days after the article, SpaceNews reported that Celli, who had been with SSL for

36 years, would be replaced by Dario Zamarian (“Zamarian”), a private equity advisor and self-

described “transformation specialist” who had zero background in the space business.

       67.     Zamarian’s specialty was companies struggling with fundamental shifts in

technology and in need of a turnaround. Accordingly, defendant Lance became pessimistic about

the future of the GEO market, stating during a July 28, 2017 earnings call “I don’t know that it

will ever get back to 22 satellites a year.” Similarly, on August 8, 2017 at the Jefferies Global

Industrials Conference, he stated:

       But we’re not counting on a huge rebound in the commercial communications
       market. Our growth is going to come from the remote sensing satellites we’re going
       to build and from the U.S. government satellites. Now, if we get a rebound, we’ll
       benefit from that, but I’m not counting on it. I think that we will see a recovery, but
       we’re going to plan pretty conservatively.

       . . . But going forward, will that part of the business be a growth engine? I think
       remains to be seen.

       68.     In September 2017, at the annual World Satellite Business Week conference,

Zamarian was focused on what critical satellite operators can do for Maxar, rather than on

cultivating customer relationships and securing repeat business, as Celli had.




                                                 15
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 16 of 49 PageID #: 16



        69.    By the November 2, 2017 earnings call, defendant Lance had abandoned all hope

for a resurgence of GEO deals, stating “the total market is unlikely to return to historic levels.”

Defendant Lance continued:

        If you looked at the historic market, about 20 to 22 awards sometimes reaching as
        high as CAD 4 billion, we don’t see it getting back to that level. I’d like to think
        that the industry has kind of bottomed out. We do have a strong pipeline in 2018,
        but as I’ve said before, we are not counting on a lot of order growth in the GEO
        comm sat area. If we get it, great. It will be upside to our plans. So we’re not
        counting on it. . . . .[W]e expect that the [GeoComm] sat business from our reported
        revenue and earnings standpoint is going to be under continued pressure.

        70.    By the end of 2017, all signs pointed to a structural collapse in the GEO market,

not merely a temporary downturn. In 2017, SSL only had two GEO orders. Thus, every order

won or lost in 2018 was critical to the success of the Company’s GeoComm business.

        71.    On January 8, 2018, unbeknownst to investors, SSL lost a GEO bid to its competitor

for a hybrid broadcast-broadband satellite for Intelsat designated “Galaxy-30.”

        72.    Unknown to investors, the Company slashed the fiscal 2018 budget for future

customer proposals. Whereas compiling and finalizing customer proposals typically cost hundreds

of thousands of dollars, managers in early 2018 were restricted to only $100,000. Furthermore,

Maxar senior management had cut the proposal budgets numerous times leading up to the end of

2017.

        73.    On February 22, 2018, Maxar reported in a Form 6-K filed with the SEC that it had

spent $5.5 million on management consulting fees and $11.9 million on employee severance in

the first half of 2017 on a “restructuring project” initiated “[i]n response to changes in the

geostationary communications satellite market.” In contrast, in 2016, the Company reported no

material GEO consulting fees and only $3.6 million on severance in the GEO business. Unknown

to investors, in 2017, the Company had retained management consulting firm Bain & Co. to advise

on whether to stay in the GEO industry at all.


                                                 16
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 17 of 49 PageID #: 17



       74.     On the February 22, 2018 earnings call, defendant Lance expressed that the

GeoComm business “is expected to be negatively impacted by the lower booking rates” in the

industry. He also said:

       Lower industry volumes in the [GeoComm sat] market, coupled with growth
       opportunities in Low Earth Orbit SmallSAT constellations for communications and
       earth observation markets, require us to rightsize our factory footprint and invest in
       new capabilities and new manufacturing techniques, and I’m pleased to report all
       these activities are already well underway.

       75.     Defendant Lance further stated that internal projections only forecast about 10 to

14 GEO awards in the market in 2018 and 2019, so the Company’s “growth is going to come from

kind of reaching the bottom point on GEO and then leveraging all of our capabilities around U.S.

government and the LEO markets.”

       76.     During the same call, Chief Financial Officer William McCombe (“McCombe”)

stated that year-over-year declines in the GeoComm business offset revenue growth in the

Company’s other segments:

       Total company revenues declined 7% year-over-year in the quarter. Our Imagery
       business recorded strong revenue growth year-over-year; however, this was more
       than offset by declines in the Space Systems segment where the step-down in award
       values in the GEO ComSat market since 2015 continued to flow through as lower
       revenue in the current quarter together with a lower level of planned activity on the
       RCM project for the Canadian government.

       77.     During the same call, McCombe added that “Space Systems experienced a 15%

year-over-year pro forma revenue decline in Q4 as increases in our U.S. Government business

were more than offset by declines in the commercial satellite revenues and on the Canadian RCM

project.” The failing GeoComm business would continue to drag the Company’s total revenues,

as McCombe stated:

       We expect total company pro forma year-over-year revenues to decline 2% to 4%
       in 2018, as compared to 2017, driven by declines in our Space Systems segment, in
       part offset by continuing solid growth in the Imagery and Services segments.



                                                17
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 18 of 49 PageID #: 18



       Our Space Systems business continues to feel the impact of the stepdown in
       [GeoComm sat] award values that began in 2015. We have seen these award value
       stabilize at lower levels in the last couple of years, thus providing a backdrop for a
       potential stabilization of the segment’s revenue streams in the coming years.

       78.     On February 26, 2018, McCombe, who had served SSL since 2014 and was familiar

with its finances, abruptly resigned. He had only served as CFO for five months, and he did not

secure another position until nine months later.

       79.     Wirasekara became Interim CFO while the Company searched for McCombe’s

replacement. Though McCombe had overseen the preparation of the financial statements and

regulatory filings for fourth quarter and full year 2017, he did not certify the Company’s annual

financial statements. Wirasekara finally did so on March 29, 2018, over a month after the earnings

announcement and filings.

       80.     On March 8, 2018, at New York Investor Day, defendants Lance and Wirasekara

continued to present the GeoComm business as a drag on the Company and would be the only

segment exhibiting negative growth in future years. Defendant Lance presented a slide showing

the 20% decline in 2017 and 2018 for GeoComm satellite and RCM revenue:




                                                   18
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 19 of 49 PageID #: 19



          81.    Regarding the Company’s revenue projections for 2018 to 20, defendant Lance

stated:

          When you put that into a slide that shows ‘16, ‘17, ‘18, and then the next couple of
          years, you see our view that we’re at a point of inflection. As the declines in GEO
          reach bottom, and then as we see the RCM program ending, we pave the way to see
          the underlying growth come through, which we believe is going to be positive and
          generate greater earnings, greater cash flow and the potential for increased margins:




          82.    Regarding EBITDA, defendant Lance stated that the GeoComm business has been

marginalized due to its decline, stating:

          You know this is a kind of a good news/bad news slide looking at GeoComm sat
          because . . . it used to be a larger part of the business. But the point of the slide
          today is we’ve really had it marginalized, both as a result of its decline and the rest
          of the business growing, and the combination with DigitalGlobe, now, giving us
          new legs for growth as Maxar combined company.




                                                    19
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 20 of 49 PageID #: 20




       83.     When predicting earnings growth over the next five years, defendant Lance

acknowledged that the Company expected “-2 to -4%” growth in GeoComm, the only negative

forecast across the entire company.

       84.     During the same Investor Day, defendant Wirasekara represented “stable” guidance

for fiscal 2018 amid “very strong headwinds” in the GeoComm satellite business and “the winding

down of the RCM contract in Canada.” He also acknowledged that the 45% decline in the

GeoComm market over the prior two years affected “a large segment” of the Company’s business.

       85.     In response to the “drag on the Company” and to limit its impact on the Company’s

financial health, defendant Lance stated that Maxar’s satellite manufacturing facility would shift

away from GEO production:

       I’m not going to allow the [GeoComm] product line to be a drag on the company
       going forward. That either bottoms out or it grows. In the meantime, Dario
       [Zamarian] will talk about his factory, future work and how we are reconstructing
       the whole facility to deal not with 25 GEO satellites, but with a combination of
       fewer GEO satellites and lots of SmallSats. So we’re looking at lots of ways that
       we can take out costs to further lower our breakeven.



                                               20
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 21 of 49 PageID #: 21



                                                ***

       And we’ve had such large declines [in EBITDA] that these aren’t incremental steps
       we’re taking. It’s really a retooling of how we’re organized in the factory and what
       the support and overhead costs are.

       86.     When asked to expound on Maxar’s financial flexibility if the GEO market does

not “bottom out” within the next eighteen months, defendant Lance conceded that the Company

did not expect the market to recover at all, so it had cut its GEO manufacturing output capacity to

save money on fixed costs:

       I don’t know off the top of my head what the percentage is. Fixed costs have
       probably not come down linearly with revenue. Direct costs have. We’ve taken out,
       over the last 18 months, probably 450 people. We didn’t want to do that, but
       obviously the volume wasn’t there to support it. We have had step-function
       reductions in fixed costs, but I would say the next wave of that is what Dario and
       his team are looking at right now. Fixed costs tend to come out more like a stairstep,
       whereas direct labor can come out more linearly. But we were hopeful – [20/20]
       hindsight, which you’d always love to have, we were hopeful the market was going
       to rebound a little more. And I think it’s only during the last 6 to 9 months that after
       doing a lot of external market study, we’ve concluded that the market is going to
       stay at this level, we think, or maybe slightly above it as some of these replacements
       come along. And so we were hesitant to go in and take out large chunks of fixed
       costs because if the volume goes up, you need those. But we’ve now made the
       decision to do that.

       87.     Moreover, during the New York Investor Day, Zamarian stated that the Company

expected “between 8-12 a year” in GEO orders, less than half of the historical 20-22 annual orders.

       88.     On March 13, 2018, at the J.P. Morgan Aviation, Transportation & Industrials

Conference, defendant Lance made similar statements about the outlook for GEO orders:

       On the commercial side, we see strong near double-digit growth for data and the
       analytics and products that go along with that. And we see the changes that are now
       at an inflection point in the changes in the communications satellite market. So the
       GEO market today is about 40% of where it was 3 years ago. And we’ve mitigated
       this business through the growth in diversification, and we’re not counting on it
       improving over time. So it’s been a tremendous headwind because of the difficult
       cost. Going forward, as that business bottoms out, the underlying growth of the rest
       of the market, especially in SmallSats and U.S. government and international
       government growth, are going to show through.



                                                 21
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 22 of 49 PageID #: 22



       89.    Three weeks later, again unbeknownst to investors, SSL lost a GEO bid to its

competitor for a broadband satellite for the European Organisation of Telecommunications by

Satellite S.A. designated “Konnect VHTS.”

       90.    On March 26, 2018, the Company announced two new GEO orders: (i) a satellite

designated “AMOS-8” for Spacecom; and (ii) a satellite for an existing customer, the Broadcasting

Satellite System Corporation of Japan (“B-SAT”). Maxar’s press release announcing the AMOS-

8 award stated:

       PALO ALTO, CA and TEL AVIV, Israel, March 26, 2018 /PRNewswire/ –
       Spacecom (TASE: SCC), operator of the AMOS satellite fleet, today announced it
       has chosen SSL, a Maxar Technologies company (formerly MacDonald, Dettwiler
       and Associates Ltd.), (NYSE: MAXR; TSX: MAXR) to build its AMOS-8
       advanced communications satellite. The satellite will deliver state-of-the-art
       broadcast, broadband and data services from Spacecom’s 4° degrees West
       ‘hot spot’ to Europe, Africa and the Middle East.

       AMOS-8 will include flexible high power Ku-band and Ka-band payloads with
       steerable antennas to enable customers to deliver various added value services. The
       satellite is designed to provide service for a minimum of 15 years, and is based on
       the world’s most popular commercial communications satellite platform – the SSL
       1300 – which has the capability to support a broad range of advanced applications
       and technologies.

       “SSL is dedicated to delivering advanced space systems and services that inform,
       entertain and connect people around the globe,” said Dario Zamarian, group
       president of SSL. “SSL will demonstrate our industry-leading technological
       capabilities, our legacy of expertise and our commercial mindset to meet all of
       Spacecom’s mission requirements. We are honored to be selected to manufacture
       this satellite, which will enable access for underserved people in Europe, Africa
       and the Middle East to high-speed, reliable data – a connection essential in today’s
       digital world to understand what is happening across the planet and participate fully
       in the global community.”

       The AMOS-8 geostationary communications satellite will be co-located with
       AMOS-3. A contract option has been signed between Spacecom and SpaceX for
       AMOS-8’s scheduled launch in the second half of 2020.

       “AMOS-8 will bring additional high-quality capacity to expand our offerings and
       provide our partners with the abilities to add new and exciting services,” said David
       Pollack, CEO and president of Spacecom. “Spacecom is dedicated to delivering
       reliable and cost-effective services that are enjoyed and relied upon by millions of


                                                22
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 23 of 49 PageID #: 23



       people and businesses. We are eager to work together with SSL to develop this
       new satellite.”

       91.     SSL’s social media also touted the awards, stating: “2018 is off to a great start for

SSL with two contracts to build GEO satellites announced today. Thank you B-SAT and

Spacecom for placing your trust in SSL!” Later that day, on SSL’s public Twitter account, the

Company shared a tweet by SpaceNews journalist Caleb Henry stating that “@sslmda gets two

GEO satellite orders, both of which need to be in orbit in 2020. Those are tight deadlines, but SSL

has hit them before.” Within two weeks of the March 26, 2018 announcement, the Company added

the B-SAT and Spacecom orders to SSL’s webpage titled “Award and Launch History – GEO and

LEO Satellites.”

       92.     The above statements in ¶¶ 90-91 were misleading because they failed to disclose

that the AMOS-8 contract “was not a definitive award” because: (i) the contract was not effective

until SSL received the first payment from Spacecom; (ii) Spacecom could withdraw from the deal

within 60 days without any penalty; and (iii) Spacecom was entirely reliant on future bond

offerings to fund AMOS-8.

       93.     Spacecom’s award to SSL, an American manufacturer, was sharply criticized, as

most of the AMOS satellites had been awarded to Israeli Aerospace Industries (“IAI”), a state-

owned manufacturer. SSL had underbid IAI by nearly $80 million and promised a speedier

production schedule. Thus, the award “stoked fears that it could spell doom for Israel’s domestic

satellite production, as Spacecom is the only customer for IAI’s satellite department, which also

builds the Ofek line of spy satellites,” according to an article by DefenseNews.

       94.     On April 9, 2018, IAI promoted a communications satellite that would serve

government and commercial needs “to be stationed at point 4.0° W above the equator,” i.e. Israel’s

national space location, thus displacing AMOS-8.



                                                23
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 24 of 49 PageID #: 24



       95.     The Israeli government was receptive to IAI’s offer. On April 30, 2018, the

technology journal Calcalist published the article “Israeli Government Intervention Likely to Void

Deal with U.S. Satellite Contractor Loral”:

       In a filing to the Tel Aviv Stock Exchange on Monday, Spacecom, also known as
       Space Communication Ltd., announced it has received a letter from a government
       official on Sunday, informing the company that the state intends to “work towards
       placing a satellite by Israel Aerospace Industries Ltd. (IAI),” a state- owned
       company, at the geostationary position intended for AMOS-8, which belongs to
       Israel.

       The announcement could mean that Israel plans to launch its own satellite through
       IAI, cutting Spacecom out of the loop. It may also mean Spacecom can find its way
       back into the deal if it commissions the satellite from IAI. In both scenarios,
       American Loral loses the contract.

       96.     Though the AMOS-8 deal was in jeopardy, on the May 9, 2018 earnings call,

defendant Lance still touted the award:

       We were very pleased to report in the quarter that we were awarded 2 new GEO
       communications satellites.

       . . . Israeli satellite operator [Spacecom] selected SSL to build the AMOS-8 satellite.
       This will deliver state-of-the-art broadcast, broadband and data services from its 4-
       degree West hot spot to Europe, Africa, and the Middle East. AMOS-8 will include
       flexible, high-power Ku-band and Ka-band payloads, with steerable antennas to
       enable [Spacecom] to deliver a number of value-added services.

       97.     On May 9, 2018, the Company’s press release listed AMOS-8 as a “notable booking

in the Space Systems segment.” Similarly, AMOS-8 was listed as a “key accomplishment” in the

Company’s slide deck for its first quarter 2018 financial results.

       98.     The above statements in ¶¶ 96-97 were misleading because they failed to disclose

that the AMOS-8 contract “was not a definitive award” because: (i) the contract was not effective

until SSL received the first payment from Spacecom; (ii) Spacecom could withdraw from the deal

within 60 days without any penalty; and (iii) Spacecom was entirely reliant on future bond

offerings to fund AMOS-8



                                                 24
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 25 of 49 PageID #: 25



       99.      On May 9, 2018, the Company reported its first quarter 2018 financial results in a

Form 6-K filed with the SEC for the period ended March 31, 2018. In its balance sheet, the

Company reported intangible assets of $1,698.2 million, PP&E of $1,066.4 million, and

inventories of $100.5 million. In its income statement, the Company reported net earnings of $31

million and net EPS of $0.55.

       100.     On the May 9, 2018 earnings call, defendant Lance continued to represent that the

Company expected about 50% of the “nominal level of around 20 awards” in 2018 and that Maxar

would look for ways to “align [its] costs longer-term with . . . a sustained, lower level of GEO

market orders.” Additionally, defendant Wirasekara remarked that the “continued weakness” in

the GeoComm satellite market “more than offset” the Company’s revenue growth in other

segments.

       101.     The above statements in ¶¶ 99-100 were misleading because they failed to disclose

the impaired value of GeoComm CGU. As of March 31, 2018, external and internal indicators of

impairment existed, including the unprecedented layoffs, low booking rates, and declining

performance of the GeoComm business. See ¶¶ 71-89. Had Defendants complied with IFRS

standards in 1Q18, Maxar would have accrued impairment charges of at least $37.7 million to

inventories, $260.3 million to intangible assets (excluding goodwill) and $85.6 million to PP&E.

Had the Company conducted an IAS 36 impairment test and accrued associated impairment

charges on a timely basis, Maxar would have reported 1Q18 consolidated inventories, intangibles,

and PP&E of $62.8 million, $1.4 billion, and $980.9 million, respectively. Had the Company

conducted an IAS 36 impairment test and accrued associated impairment charges on a timely basis,

Maxar would have reported a 1Q18 net loss and basic loss per share of -$352.6 million and -$6.25,

respectively.




                                                25
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 26 of 49 PageID #: 26



       102.    Several media articles further cast doubt on the viability of the AMOS-8 deal to

SSL. On May 22, 2018, DefenseNews reported that the Israeli government intervened, favoring

an award to an Israel-made satellite, to ensure Israel “maintains the independent ability to use

satellites to collect and transmit information by way of Israeli communication satellites.”

       103.    On May 27, 2018, Calcalist reported that Spacecom had failed to make its initial

payment for AMOS-8 and that, as a result, the deal should have become void. SSL agreed to extend

the down payment deadline by 30 days.

       104.    Unknown to investors, due to the missed payment, Maxar’s management prohibited

the SSL Program Manager to proceed with the AMOS-8 project and declined to purchase the parts

needed to build AMOS-8.

       105.     On June 19, 2018, Israeli newspaper Haaretz reported that Defense Minister

Avigdor Lieberman stated: “Right now it looks like we will buy a blue-and-white satellite A to Z,

and not just for the sake of IAI,” displacing the award to SSL.

       106.    On June 25, 2018, Calcalist reported that Spacecom again failed to make the initial

payment. SSL agreed to a second extension, this time of 60 days, until September 25, 2018.

       107.    Unknown to investors, at some point between June 10, 2018 and June 29, 2018, the

Company quietly removed the AMOS-8 award from its webpage listing GEO awards. The

Company did not issue any press releases or otherwise make any public statements at that time

regarding AMOS-8.

       108.    In June 2018, the Company’s management told BMO Capital Markets analyst

Thanos Moschopoulos (“Moschopoulos”) in a closed-door meeting that it was not expecting a

rebound in the market, that the Company expected long-term demand of 8 to 12 awards per year,

and that “its outlook for the market has become more cautious than it had been just six months




                                                26
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 27 of 49 PageID #: 27



ago.” In a note, Moschopoulos set forth three scenarios that management was considering to

mitigate the declining trends in the GeoComm market:

               (a)    “right-sizing its GEO operations in Palo Alto, to bring its footprint and cost

structure to a level that’s better aligned with a more conservative long-term demand outlook”;

               (b)    “partnering with another manufacturer in order to share costs and give the

combined business greater scale”; or

               (c)    “exiting the GEO business altogether, if it ultimately concludes that it can’t

remain in the business while earning an acceptable [return on invested capital].”

       109.    On June 28, 2018, the Company laid off 109 SSL employees, again the largest mass

layoff in the Silicon Valley region that month. Notably, five of the employees had been SSL Vice

Presidents.   Furthermore, the Company had laid off business development managers, who

maintained customer relationships and submitted bids to European operators, thus assuring that

SSL would not be awarded the two remaining GEO orders, which went to SSL competitors instead.

       110.    During the six months ending June 30, 2018, the Company spent $12.6 million on

employee severance and “enterprise improvement costs.” According to Maxar, these were

“restructuring . . . costs” “primarily related to employment termination within our Space Systems

segment” and “undertaken in response to fluctuations in the geostationary communication market

and to align with our new strategy.” “Enterprise improvement costs related to consultant fees for

a project to evaluate strategic alternatives for its GeoComm business.”

       111.    In an article published on July 24, 2018, SpaceNews confirmed that the Company

was considering “strategic alternatives” for GeoComm:

       “We have experienced material satellite order declines in recent years, as a result
       of end market supply and demand factors and additional capacity coming on orbit
       from [high-throughput satellites] and [low-Earth-orbit] constellations,” Maxar said
       in an emailed statement. “SSL has responded appropriately to manage its



                                                27
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 28 of 49 PageID #: 28



       workforce and costs during this challenging time. As previously stated, we are
       continuing to review strategic alternatives for our GEO communications satellite
       business to improve its financial performance. No final decision has been made. At
       the same time, we continue to see strong growth in our US Government and LEO
       communications and Earth observation businesses and remain encouraged
       regarding the potential in these markets.”

       112.    However, by raising the possibility of an exit, Maxar inadvertently assured that it

would not be awarded GEO orders, as potential customers were deterred by the Company’s

apparent lack of commitment to the GeoComm business.

       113.    On the July 31, 2018 earnings call, defendant Lance remained pessimistic about the

future of the GeoComm market:

       We’ve already discussed the Telesat LEO award, which could be the first step in a
       multibillion-dollar production program for Maxar. So where does that leave the
       GEO Communications market? As we’ve discussed at length in the past, industry
       orders fell significantly in 2015 and have remained at those low levels ever since.
       At this point, we do not expect a significant recovery for this market, with industry
       orders likely to be at the low end of the 8 to 12 awards range this year 2018.

       From our perspective, industry growth clearly is moving in the direction of LEO
       and NEO [constellations], with the demand for GEO primarily driven by the
       replacement needs of existing satellites. As such, we are examining a range of
       strategic alternatives for our [GeoComm sat] line of business. We continue to align
       our workforce size with the operations and engineering work to be done. We
       continue to exit leased buildings and consolidate our footprint on the Palo Alto
       campus.

       114.    Though Maxar had not reached a final decision regarding the “strategic

alternatives,” defendant Lance did not expect “a market recovery for GEO” and “at a minimum,

[the Company was] downsizing, continuing to cut staff to align with the workload, cutting our

footprint, making available some of our owned facilities for sale and moving into as small a

footprint as possible on a go-forward basis.”

       115.    Analysts questioned the shift from Investor Day, when defendant Lance expressed

that the GeoComm market had reached an “inflection point,” to its current pessimism and pursuit

of strategic alternatives. Defendant Lance responded:


                                                28
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 29 of 49 PageID #: 29



       Yes. I don’t think that our view has changed. I think the words we used and have
       used since March is that we expected a bottoming. And that’s really referring to our
       revenue from this sector. So as we launch more satellites than we book, our
       revenues have been coming down quarter and quarter and quarter for some time.
       So the bottoming occurs when we essentially reach kind of a steady state from a
       revenue standpoint. And we believe that we’re just about there.

       The orders this year, that the industry is now – that we’re expecting for the industry
       is very much on par with last year. I think last year was about 7, we think it’s going
       to be around 8 or so this year. And that results in a limited amount of bookings.
       And revenue continues to decline. So I don’t think that our view of that has really
       changed since the March time frame. We continue to look at alternatives as we’ve
       discussed. And we will, in the near future, reach a conclusion with this business
       on how we go forward.

       116.    Defendant Lance also acknowledged that the business remained a drag on the

Company: “Clearly, we’re being held down today by the margins in the GEO business . . . .”

       117.    On the July 31, 2018 earnings call, defendant Wirasekara again expressed that the

“significant decline in the Space Systems business, [which was] impacted by a step down in award

values” “more than offset” the revenue growth in other segments. He continued: “Space Systems

experienced a 3% year-over-year revenue decline in Q2 as growth in our U.S. Government and

smallsat businesses were more than offset by the decline in the GEO Communication satellite

business and our work on the Canadian RCM program that is nearing completion.”

       118.    On July 31, 2018, the Company reported its second quarter 2018 financial results

in a Form 6-K filed with the SEC for the period ended June 30, 2018. In its balance sheet, the

Company reported intangible assets of $1,673.4 million, PP&E of $1,060.5 million, and

inventories of $95.3 million. In its income statement, the Company reported net loss of $18.6

million and net loss per share of $0.33.

       119.    The above statements in ¶¶ 113-118 were misleading because they failed to disclose

the impaired value of GeoComm CGU. As of June 30, 2018, external and internal indicators of

impairment existed, including the unprecedented layoffs, low booking rates, and declining



                                                29
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 30 of 49 PageID #: 30



performance of the GeoComm business. See ¶¶ 71-89, 103-104, 106-117. Had Defendants

complied with IFRS standards in 2Q18, Maxar would have accrued impairment charges of at least

$37.7 million to inventories, $260.3 million to intangible assets (excluding goodwill) and $85.6

million to PP&E. Had the Company conducted an IAS 36 impairment test and accrued associated

impairment charges on a timely basis, Maxar would have reported 2Q18 consolidated inventories,

intangibles, and PP&E of $57.6 million, $1.4 billion and $975.0 million, respectively. Had the

Company conducted an IAS 36 impairment test and accrued associated impairment charges on a

timely basis, Maxar would have reported a 2Q18 net loss and basic loss per share of -$402.1

million and -$7.03, respectively.

       120.    Although indicators of impairment existed prior to July 1, 2018, see ¶¶ 71-89, 103-

104, 106-117, the Individual Defendants caused the Company to claim: “For the three months

ended March 31, 2018 and six months ended June 30, 2018, the Company concluded that no

indicators of impairment were present.” The failure to test and writedown impaired assets as of

March 31, 2018 or June 30, 2018 conflicted with defendants Lance’s and Wirasekara’s public

statements indicating that the GeoComm assets may be impaired.

       B.      The Truth about the Value of Maxar’s Assets Begins to Emerge, While the
               Individual Defendants Continue to Issue Misleading Statements About
               WorldView-4

       121.    On August 7, 2018, before the markets opened, Spruce Point issued a report

questioning Maxar’s financial status and the Company’s accounting practices.         Among other

things, the report alleged that “Maxar’s balance sheet is inflated with goodwill and overcapitalized

intangible assets” and estimated that Maxar’s intangible assets were impaired by hundreds of

millions of dollars.

       122.    On this news, Maxar’s share price fell $5.34, or over 13%, to close at $38.44 per

share on August 7, 2018, on unusually heavy trading volume.


                                                30
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 31 of 49 PageID #: 31



       123.    The same day, after the market closed, Maxar issued a response refuting the Spruce

Capital report. The Company’s press release titled “Maxar Technologies Responds to Misleading

Short Sell Report” stated, in relevant part:

       The report on Maxar Technologies Ltd. (“Maxar” or the “Company”, formerly
       MacDonald, Dettwiler and Associates Ltd.) (NYSE and TSX: MAXR) released
       today by Spruce Point Capital Management contains a number of inaccurate claims
       and misleading statements. Maxar believes it is a direct attempt by a short- seller
       to profit, at the expense of Maxar shareholders, by manipulating Maxar’s stock
       price.

       Maxar continues to execute against its strategy, and recently reaffirmed its full year
       2018 guidance for revenue and cash flow from operations, while increasing its full-
       year adjusted EPS outlook. Maxar believes that the Company remains positioned
       for future growth. Management and the Board of Directors are focused on
       delivering enhanced value for all Maxar shareholders.

       Maxar continues to be fully committed to transparency in all of its investor
       presentations and financial reports.

       124.    The above statements in ¶ 123 were misleading because they failed to disclose that,

due to the Spruce Capital report, Maxar’s Audit Committee launched an investigation into the

alleged accounting errors and would be assisted by the Company’s new certified public

accountants and “independent” third-party consultants.

       125.    Despite the Company’s apparent rejection of the claims in the Spruce Capital

report, Maxar’s stock price fell $1.82, or nearly 5%, to close at $36.69 per share on August 8,

2018, on unusually heavy trading volume.

       126.    On August 24, 2018, before the markets opened, Maxar issued a “comprehensive”

response to the Spruce Capital report, acknowledging that its GeoComm assets may be impaired:

       The Company is exploring strategic alternatives regarding the future of its GEO
       communications satellite line of business and has continuously implemented
       actions to right size the business to maximize near-term profitability. Mature
       demand for satellite-based video distribution, falling satellite-based broadband
       pricing, and alternative LEO and MEO technologies have negatively impacted the
       Company’s GEO communications satellite line of business. The Company has
       discussed these market factors and has provided updated industry outlooks in each


                                                31
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 32 of 49 PageID #: 32



       of the Company’s recent quarterly filings, as well as in its quarterly investor calls
       and its Investor Days in March 2018. The SSL acquisition, and the reorganization
       as part of its U.S. Access Plan, has also allowed the Company to begin to compete
       on and win attractive U.S. government space systems and commercial LEO satellite
       contracts that are driving growth and creating value for shareholders.

       The Company’s facilities in Palo Alto, CA are significantly over-sized for today’s
       market and under-absorbed overhead costs have contributed to reduced profitability
       and negative cash flows in the Space Systems segment. The strategic alternatives
       under consideration include partnering with another satellite manufacturer to gain
       scale benefits, the sale of the GEO satellite line of business, or the exit of the GEO
       satellite line of business following completion of existing contracts in backlog and
       sale of its facilities. The monetization of the Company’s real estate assets in Palo
       Alto are estimated to be in a range of $150 to $200 million. LEO small satellite
       production for commercial communications, remote-sensing and U.S. Government
       customers is expected to be relocated to the Company’s facility in San Jose, CA.
       A decision on the future strategic direction of the GEO communications satellite
       business is expected to be made by the end of 2018. As a result, this line of business
       may be classified as a discontinued operation.

       The Company expects that under certain of these scenarios, non-cash write- downs
       or an impairment of assets could occur as a result of lower future revenue
       expectations, industry outlook and overall valuation of the GEO communications
       satellite line of business. The Company routinely evaluates assets for impairment
       in the fourth quarter of each year, and in interim quarters when there is an indicator
       of possible impairment. As part of its preparation of its financial statements for the
       third quarter of 2018, the Company will, consistent with IFRS rules, estimate the
       recoverable amount of the GEO communications satellite line of business assets,
       including goodwill, other intangible assets, capitalized development, and inventory,
       and will recognize an impairment or non-cash write-down if the recoverable value
       of the assets is determined to be less than their carrying value. We believe that,
       given the continued decline in the GEO communications satellite business, it is
       possible that an impairment or write-down will be recognized in the third quarter
       of 2018. However, our analysis is not complete and, accordingly, we are unable to
       estimate the amount of the possible impairment or write-down at this time.

       In addition, cash costs for certain employee severance, pension and other liabilities
       could be incurred. We have already implemented a series of ongoing actions to
       right size the business in the near term to conserve cash. During the six months
       ended June 30, 2018, the Company incurred employee severance and enterprise
       improvement costs of $12.6 million.

       127.   On this news, Maxar’s stock price fell $2.00, or nearly 6%, over two consecutive

trading sessions to close at $33.92 per share on August 24, 2018, on unusually heavy trading

volume.


                                                32
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 33 of 49 PageID #: 33



       128.    On September 3, 2018, shareholders learned that Maxar had lost the AMOS-8

project. The Israeli Ministry of Science and Technology announced in Hebrew that AMOS-8

would be built in Israel and funded by the Israeli government.

       129.    On this news, the Company’s share price fell $1.71, or nearly 6%, to close at $29.34

per share on September 4, 2018, on unusually heavy trading volume.

       130.    On September 25, 2018, in a Hebrew-language filing with the Tel Aviv Stock

Exchange, Spacecom stated that it would not be making a down payment to Maxar for the AMOS-

8 contract.

       131.    On this news, the Company’s share price fell $1.63, or nearly 5%, to close at $33.18

per share on September 26, 2018, on unusually heavy trading volume.

       132.    On October 9, 2018, the Company significantly accelerated its schedule for U.S.

domestication to January 2019, from prior commitment of “no later than December 31, 2019.”

       133.    On October 31, 2018, the Company issued a press release reporting its third quarter

2018 financial results, in which it disclosed $383.6 million impairment and inventory charges

related to GeoComm business. The press release stated, in relevant part:

       “We recognized impairment losses of $345.9 million and an inventory
       obsolescence charge of $37.7 million related to the GEO Comsat business this
       quarter. This non- cash charge reflects the decline in the business and our decision
       to evaluate strategic alternatives for GEO Comsat.” [quoting CFO Biggs Porter]



                                         *      *       *

       The Company announced in Q1 2018 that Space Systems/Loral, LLC (“SSL”), a
       wholly owned subsidiary of Maxar, was selected by Spacecom to build its AMOS-
       8 advanced communications satellite. In September 2018, this contract became
       void when the customer did not make the initial payment and it became evident that
       the Spacecom would not achieve financing on the project. The voiding of this
       contract did not have an impact on the Company’s backlog, as it was not a definitive
       award and was not included in backlog.



                                                33
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 34 of 49 PageID #: 34



       During the three months ended September 30, 2018 the Company recognized
       impairment losses of $345.9 million and inventory obsolescence of $37.7 million
       related to the GeoComm business.

       134.    The same day, the Company filed a Form 6-K with the SEC which justified the

impairment and inventory charges, stating in relevant part:

       Impairment of Non-Financial Assets

       Non-financial assets are tested annually for impairment in the fourth quarter or
       whenever there is an indication that an asset may be impaired. Non-financial assets
       that do not generate independent cash flows are grouped together into a cash
       generating unit (“CGU”), which represent the level at which largely independent
       cash flows are generated. An impairment loss is recognized in earnings to the extent
       that the carrying value of an asset, CGU or group of CGUs exceeds its recoverable
       amount. Impairment is first evaluated by management at the CGU level, absent
       allocated goodwill.

       The Company considers whether any indicators of impairment exist each quarter.
       The GeoComm business, a CGU within the Space Systems segment, forecasted it
       would have a significantly different mix of programs at the beginning of the year.
       Additionally, the GeoComm business predicted it would be awarded approximately
       three to four contracts for geocomm satellites, or approximately thirty percent of
       the overall 2018 industry awards. During Q1 2018, the Company was awarded a
       contract to provide the B-SAT satellite, and it was also selected to build the AMOS-
       8 satellite, a key program with the Israeli government. By the end of Q2 2018, the
       Company was still confident in its prediction of three to four geocomm satellite
       builds. For the three months ended March 31, 2018 and six months ended June 30,
       2018, the Company concluded that no indicators of impairment were present.

       In the third quarter of 2018, it became clear that industry and macroeconomic
       factors had declined substantially from earlier forecasts. By August 2018, there
       were only five winnable programs across the industry for the entire year, and two
       to three other satellites from the total industry outlook of eight to twelve awards
       were delayed. In addition, in Q3 2018 it became apparent that the Israeli
       government intended to use an Israeli satellite manufacturer in place of SSL to build
       AMOS 8. The Company does not expect the long-term outlook for the GeoComm
       business to rebound significantly from current year award levels. Lower award
       volumes also contribute to reduced profitability from under-absorbed fixed indirect
       overhead costs, as the Company’s facilities in Palo Alto, CA are significantly over-
       sized for today’s business volume. As a result of these and other factors, the
       Company commenced an effort in the third quarter of 2018 to assess strategic
       alternatives for its GeoComm business, including a potential sale, and implemented
       a major restructuring initiative to right size the GeoComm business for its current
       environment.



                                                34
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 35 of 49 PageID #: 35



       The aggregation of the above factors resulted in an impairment trigger being
       identified as at August 31, 2018 at the GeoComm CGU. The Company first
       performed an impairment test of the GeoComm CGU. The impairment test of the
       GeoComm CGU evaluated the non-financial assets held by the Company based on
       an asset group level, absent allocated goodwill. Assets were aggregated to the level
       in which independent cash flows could be generated for their respective groupings.
       The carrying values of these asset groups were compared against their fair value
       less costs of disposal for possible impairment and an impairment loss of $345.9
       million related to property, plant and equipment and intangible assets was recorded
       for the three months ended September 30, 2018.

                                         *      *      *

       Inventory Obsolescence

       . . . The Company was previously holding inventory on hand in anticipation of
       awards to be won during the second half of 2018 and for the AMOS 8 program.
       The impacts from the loss of AMOS 8 and inability to obtain the forecasted awards
       culminated during the third quarter of 2018. These factors compelled the Company
       to re-evaluate its inventory reserves for inventory that was previously pegged to
       forecasted usage.

       All GeoComm inventory subject to discernment over future use based on forecasts
       was assessed for possible obsolescence. The result of the re-assessment of future
       usage of the on-hand inventory was an incremental inventory obsolescence reserve
       of $37.7 million for the three months ended September 30, 2018.

       135.    Also on October 31, 2018, before the markets opened, the Company held a

conference call with analysts and investors to discuss the financial results. During the call,

defendant Lance noted that the GeoComm business “remain[ed] weak,” leading the Individual

Defendants to pursue strategic alternatives:

       Market trends at the U.S. and international government levels remain very positive,
       with growing budgets to fund increased space investments. The global threat
       environment is persistent, and that’s driving higher spending levels in key areas
       that we can address. All of our business segments will benefit from the trends noted
       on this slide.

       The legacy GEO Comsat market, of course, is an exception, and it remains weak,
       with industry orders at the lowest level in recent history. The severity and
       persistence of this market downturn led us to announce the pursuit of strategic
       alternatives for the GEO product line at the end of July. We are in active
       discussions, continue to expect to announce a definitive direction for this business
       by the end of the year.


                                               35
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 36 of 49 PageID #: 36



       136.    Acknowledging that he had stated “for a few quarters that [Maxar was] now

trending in GEO toward a loss,” defendant Lance stated that the “primary path remains to sell the

business” and that there were “multiple interested parties.”

       137.    During the same call, CFO Biggs Porter (“Porter”) attributed the impairment and

inventory charges to, in part, the declining market and stated that these charges directly caused the

Company to incur losses for the quarter:

       IFRS EPS was a loss of $7.31 versus a gain of $0.34 in the third quarter of 2017,
       driven largely by the $384 million in noncash impairment inventory obsolescence
       charges related to the GEO Comsat business. As Howard mentioned earlier, the
       current state of this market, together with other factors, necessitated an analysis of
       the carrying value of the GEO Comsat assets on our balance sheet. This led to an
       impairment loss of $346 million related to property, plant and equipment and
       intangible assets and an inventory obsolescence reserve of $38 million during this
       quarter.

                                           *     *       *

       On an IFRS basis, we posted a loss of $7.29 year-to-date versus a gain of $0.98 in
       2017. Again, the major driver of the decline was the impairment and inventory
       charges I mentioned earlier.

       138.    On this news, the Company’s stock price fell $12.16, or nearly 45%, to close at

$14.91 per share on October 31, 2018, on unusually heavy trading volume.

       139.    Moreover, the Form 6-K filed on October 31, 2018 stated that Maxar’s “actual

results [could] differ materially from current expectations [based on certain risks, including] loss

of, or damage to, a satellite before the end of its expected operational life.” Under “Subsequent

Events,” Maxar only disclosed that a quarterly dividend was issued on October 31, 2018.

       140.    On November 6, 2018, the Company held a special call to announce an extension

to an EnhancedView contract with the government, during which defendant Lance stated:

       There will be opportunities for us to negotiate and agree to pricing for additional
       capacity in the future, either from Worldview-4 or WorldView Legion once that
       constellation is on orbit.



                                                 36
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 37 of 49 PageID #: 37



                                               ***

       As I indicated Audrey, we think there are multiple opportunities over time with the
       NRO to increase contract, either current contract or have additional contracts
       related to things like adding RADARSAT-2 imagery, adding additional capacity
       either from WorldView-4 today or from WorldView Legion, recognizing the
       increased revisit we’re going to be providing, finding more ways to provide
       analytics, and so on.

       141.    On November 28, 2018, defendant Lance presented at the Credit Suisse Annual

Industrials Conference with slides stating “Opportunity for additional capacity to be supplied in

the future from WorldView-4 and WorldView Legion” and suggesting that WorldView-4 was

engaged in “on-orbit” operations and would continue to be until the year 2027.

       142.    The above statements in ¶¶ 139-141 were misleading because they failed to

disclose: (i) that WorldView-4 had lost stability beginning no later than October 12, 2018; and (ii)

that it was no longer a fully-functioning satellite capable of supplying high-resolution imagery to

customers on demand.

       143.    In December 2018, the Company announced its sale of certain real estate in Palo

Alto to Google for $70 million, a 4.5 acre property that was once home to 400 SSL satellite design

and production engineers, to pay down Maxar debt.”

       144.    Two weeks later, the Company disclosed credit agreement amendments to increase

Maxar’s “maximum consolidated debt leverage ratio,” i.e., the total amount the Company can

borrow in proportion to its earnings.

       C.      The Truth Fully Emerges

       145.    On January 2, 2019, Maxar announced that it had completed its “domestication”

plan and became a U.S. entity incorporated in Delaware.

       146.    On January 7, 2019, the Company finally revealed that WorldView-4 “experienced

a failure in its control moment gyros (‘CMGs’), preventing the satellite from collecting imagery



                                                37
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 38 of 49 PageID #: 38



due to the loss of an axis of stability,” and that “WorldView-4 will likely not be recoverable and

will no longer produce usable imagery.” The Company did not attribute the loss of WorldView-4

to anything other than CMG failure.

          147.   On this news, the Company’s stock price fell $3.69, or over 31%, to close at $8.03

per share on January 7, 2019, on unusually heavy trading volume. The next trading session, the

stock price fell $2.00, or nearly 25%, to close at $6.03 per share on January 8, 2019, on unusually

heavy trading volume.

          148.   On January 14, 2019, defendant Lance resigned as CEO, President, and director.

According to defendant Estes, Maxar replaced Lance “[g]iven the company’s performance in 2018

and the loss of over 90% of our value in the marketplace.”

          149.   On February 28, 2019, the Company reported an $883 million impairment charge,

primarily driven by “the decline in [Maxar’s] market value” and “the continuation of a weak GEO

Comsat market.” This impairment included a $162 million writedown for the loss of WorldView-

4, $636 million impairment to goodwill, and $85 million in net impairment losses to GeoComm

assets.

          150.   In Maxar’s proxy statement filed on March 28, 2019, the Audit Committee reported

that management had identified material weaknesses in Maxar’s financial reporting processes:

          During 2018, management documented its internal controls and completed its
          testing and evaluation of internal control over financial reporting. The Audit
          Committee met regularly with management and the independent auditor, KPMG
          U.S., to discuss the progress of the evaluation. Based on the Company’s internal
          review, management identified material weaknesses in the Company’s internal
          control over financial reporting as of December 31, 2018 related to an insufficient
          complement of trained resources, ineffective continuous risk assessment, and
          ineffective control activities related to percentage-of-completion revenue and cost
          of sales, measurement and disclosure of income taxes, and commitment and
          contingency disclosures have been identified and included in management’s
          assessment.




                                                  38
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 39 of 49 PageID #: 39



       151.     That same month, Jose A. Torres, Jr. – the Company’s Chief Accounting Officer at

all relevant times – resigned from Maxar. The Company did not appoint his replacement until five

months later.

       152.     Despite these revelations, the Individual Defendants have allowed the Company

and its representatives to issue inconsistent statements as to when WorldView-4 failed. In January

2019, a Company spokesperson declined to respond to a reporter at The Globe and Mail who had

directly asked when the CMG failure occurred. In February 2019, defendant Jablonsky stated that

WorldView-4 “became inoperable at the first of the quarter.” In March 2019, Maxar stated in its

annual report that WorldView-4 failed “[d]uring December 2018.”

       153.     Maxar was never able to find a willing buyer for the GeoComm business, which

has not won a typical GEO order since the Japanese B-SAT award a year and a half ago. In April

2019, Zamarian separated from the Company. The Company has rebranded SSL as Maxar’s

“Space Solutions” group.

       154.     In June 2019, Reuters reported that Maxar is exploring the sale of its MDA

subsidiary – the Company’s only remaining operations in Canada – with the goal of raising $1

billion to pay down Maxar’s long-term debts.

VII.   DAMAGES TO THE COMPANY

       155.     As a direct and proximate result of the Individual Defendants’ conduct, Maxar has

been seriously harmed and will continue to be. Such harm includes, but is not limited to:

           a) Legal fees incurred in connection with the Securities Class Action;

           b) Any funds paid to settle the Securities Class Action; and

           c) Costs incurred from compensation and benefits paid to the defendants who have

breached their duties to Maxar.




                                               39
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 40 of 49 PageID #: 40



         156.   In addition, Maxar’s business, goodwill, and reputation with its business partners,

regulators, and shareholders have been gravely impaired. The Company still has not fully admitted

the nature of its false statements and the true condition of its business. The credibility and motives

of management are now in serious doubt.

         157.   The actions complained of herein have irreparably damaged Maxar’s corporate

image and goodwill. For at least the foreseeable future, Maxar will suffer from what is known as

the “liar’s discount,” a term applied to the stocks of companies who have been implicated in illegal

behavior and have misled the investing public, such that Maxar’s ability to raise equity capital or

debt on favorable terms in the future is now impaired.

VIII. DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

         158.   Plaintiff brings this action derivatively in the right and for the benefit of Maxar to

redress injuries suffered, and to be suffered, by Maxar as a direct result of breaches of fiduciary

duty by the Individual Defendants, gross mismanagement, and violations of Section 10(b) and

20(a) of the Exchange Act. Maxar is named as a nominal defendant solely in a derivative capacity.

This is not a collusive action to confer jurisdiction on this Court that it would not otherwise have.

         159.   Plaintiff will adequately and fairly represent the interests of Maxar in enforcing and

prosecuting its rights.

         160.   Plaintiff has continuously been a shareholder of Maxar at times relevant to the

wrongdoing complained of and is a current Maxar shareholder.

         161.   When this action was filed, Maxar’s Board of Directors consisted of defendants

Estes, Cyprus, Isham, Kehler, Mason, Phillips, Zahler, and Jablonsky and non-party director

Decyk.




                                                 40
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 41 of 49 PageID #: 41



Defendants Cyprus, Mason, and Phillips

       162.    Cyprus, Mason, and Phillips served as members of the Company’s Audit

Committee. As such, they are responsible for the effectiveness of the Company’s internal controls,

the integrity of its financial statements, and its compliance with laws and regulations. As alleged

herein, indicators of impaired GeoComm assets existed as early as the quarter ended March 31,

2018, but the Audit Committee conducted an investigation and recorded impairment charges only

after the Spruce Point report was published. Cyprus, Mason, and Phillips failed to ensure the

integrity of the Company’s internal controls, allowing the misleading statements to be

disseminated in the Company’s SEC filings and other disclosures. Thus, Cyprus, Mason, and

Phillips breached their fiduciary duties and are not disinterested, and demand is excused as to them.

Defendants Cyprus, Isham, and Kehler

       163.    Cyprus, Isham, and Kehler served as members of the Company’s Risk Committee.

As such, they are responsible for identifying and mitigating risks that the Company faces and

periodically reviewing the adequacy of Maxar’s risk management responsibilities. As alleged

herein, the GeoComm business was underperforming, dragging the performance of Maxar’s other

segments such that the Company faced a significant risk of defaulting on its debt. Cyprus, Isham,

and Kehler failed to mitigate these risks, and Maxar was forced to amend its credit agreements.

Thus, Cyprus, Isham, and Kehler breached their fiduciary duties and are not disinterested, and

demand is excused as to them.

Defendants Estes, Cyprus, and Mason

       164.    Estes, Cyprus, and Mason were directors of DigitalGlobe, which was acquired by

Maxar in October 2017. WorldView-4 is DigitalGlobe’s flagship satellite, and Estes, Cyprus, and

Mason knew of the significance of the TLE data and of telemetry. Thus, they knew or should have

known that WorldView-4 could no longer produce high quality imaging as of October 2018, but


                                                 41
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 42 of 49 PageID #: 42



Estes, Cyprus, and Mason caused the Company to issue materially misleading statements about its

operation. As a result, Estes, Cyprus, and Mason would be interested in a demand regarding their

own wrongdoing, and demand is futile as to them.

Defendant Jablonsky

       165.    Jablonsky was President of DigitalGlobe after its acquisition by Maxar until

January 2019. WorldView-4 is DigitalGlobe’s flagship satellite, and Jablonsky knew of the

significance of the TLE data and of telemetry. As President of DigitalGlobe, he would have known

when WorldView-4 could no longer produce high quality imaging, but he caused the Company to

issue materially misleading statements about its operation.       As a result, Jablonsky would be

interested in a demand regarding their own wrongdoing, and demand is futile as to them.

                                             COUNT I

                      Against All Defendants for Breach of Fiduciary Duty

       166.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       167.    Each Individual Defendant owes and owed to the Company the duty to exercise

candor, good faith, and loyalty in the management and administration of Maxar’s business and

affairs, particularly with respect to issues as fundamental as public disclosures.

       168.    The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company. The Individual Defendants

intentionally or recklessly breached or disregarded their fiduciary duties to protect the rights and

interests of Maxar.

       169.    In breach of their fiduciary duties owed to Maxar, the Individual Defendants

willfully participated in and caused the Company to expend unnecessarily its corporate funds,

rendering them personally liable to the Company for breaching their fiduciary duties.


                                                 42
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 43 of 49 PageID #: 43



       170.    In particular, the Individual Defendants knowingly or recklessly made untrue

statements and/or permitted the Company’s public filings, disclosures, and statements to

misleadingly report revenue and the Company’s overall prospects.

       171.    As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Maxar has sustained and continues to sustain significant damages. Including

direct monetary damages, exposure to liability from securities litigation and a loss of goodwill in

the capital markets. As a result of the misconduct alleged herein, defendants are liable to the

Company.

                                             COUNT II

                 Against the Director Defendants for Gross Mismanagement

       172.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       173.    By their actions alleged herein, the Director Defendants, either directly or through

aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard

to prudently managing the assets and business of the Company in a manner consistent with the

operations of a publicly held corporation.

       174.    As a direct and proximate result of the Director Defendants’ gross mismanagement

and breaches of fiduciary duty alleged herein, the Company has sustained significant damages in

excess of hundreds of millions of dollars.

       175.    Because of the misconduct and breaches of duty alleged herein, the Director

Defendants are liable to the Company.




                                                43
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 44 of 49 PageID #: 44



                                        COUNT III
(Derivative Claim for Violations of Section 10(b) of the Exchange Act and SEC Rule 10b-5
              Promulgated Thereunder Against the Individual Defendants)

       176.    Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       177.    This Count is asserted on behalf of the Company against Defendants for violations

of Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b) and Rule 10b-5 promulgated thereunder,

17 C.F.R. § 240.10b-5.

       178.    Defendants, directly and indirectly, by the use of means or instrumentalities of

interstate commerce and/or of the U.S. mails, engaged and participated in a continuous course of

conduct that operated as a fraud and deceit upon the Company; made or disseminated various false

and/or misleading statements of material facts and omitted to state material facts necessary in order

to make the statements made or disseminated, in light of the circumstances under which they were

made or disseminated, not misleading; made or disseminated the above statements intentionally or

with a deliberately reckless disregard for the truth; and employed devices and artifices to defraud

in connection with the misleading disclosures, which were intended to, and did deceive the

Company: (i) that the AMOS-8 contract “was not a definitive award” because (a) the contract was

not effective until SSL received the first payment from Spacecom; (b) Spacecom could withdraw

from the deal within 60 days without any penalty; (c) Spacecom was entirely reliant on future bond

offerings to fund AMOS-8; (ii) that the GeoComm CGU was impaired; (iii) that, due to the Spruce

Capital report, Maxar’s Audit Committee launched an investigation into the alleged accounting

errors and would be assisted by the Company’s new certified public accountants and

“independent” third-party consultants; (iv) that WorldView-4 had lost stability beginning no later

than October 12, 2018; and (v) that it was no longer a fully-functioning satellite capable of

supplying high-resolution imagery to customers on demand.


                                                 44
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 45 of 49 PageID #: 45



       179.    Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5 in that he

(a) employed devices, schemes, and artifices to defraud; (b) made untrue statements of material

facts or omitted to state material facts necessary in order to make the statements made, in light of

the circumstances under which they were made, not misleading; and/or (c) engaged in acts,

practices, and a course of business that operated as a fraud or deceit upon the Company in

connection with the misleading disclosures.

       180.    As alleged herein, Defendants acted with scienter in that they knew that the public

documents and statements issued or disseminated in the name of the Company were materially

false and misleading; knew that such statements or documents would be issued or disseminated to

the investing public; and knowingly and substantially participated or acquiesced in the issuance

or dissemination of such statements or documents as primary violations of the federal securities

laws. As set forth elsewhere herein in detail, Defendants, by virtue of their receipt of information

reflecting the true facts regarding Maxar, their control over, and/or receipt and/or modification of

Maxar’s allegedly materially misleading statements and/or their associations with the Company

which made them privy to confidential proprietary information concerning Maxar, participated in

the fraudulent scheme alleged herein.

       181.    As a result of Defendants’ misconduct, Maxar the Company is suffering litigation

expense and reputational harm in the marketplace in violation of section 10(b) of the Exchange

Act and SEC Rule 10b-5.

       182.    Plaintiff brought this claim within two years of its discovery of the facts constituting

the violation and within five years of the violation.




                                                 45
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 46 of 49 PageID #: 46



                                        COUNT IV
 (Derivative Claim for Violations of Section 20(a) of the Exchange Act Against Defendants
                                  Lance and Wirasekara)

          183.   Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

          184.   This Count is asserted on behalf of the Company against Defendants Reilly and

Frankola for violations of Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a).

          185.   During their tenure as executive officers, Defendants Lance and Wirasekara were

controlling persons within the meaning of Section 20(a) of the Exchange Act. By reason of their

absolute control, Defendants Lance and Wirasekara had the power and authority to direct the

management and activities of the other executive employees, to hire and fire other executive

employees at whim, and to cause other executive employees to engage in the wrongful conduct

complained of herein. Defendants Lance and Wirasekara were able to and did control, directly or

indirectly, the content of the public statements made by all other executive employees at all

relevant times, including the materially misleading financial statements, thereby causing the

dissemination of the false and misleading statements and omissions of material facts as alleged

herein.

          186.   In their capacity as the senior executives, Defendants Lance and Wirasekara had

direct involvement in and oversight over the day-to-day operations of the executive employees and

the Company’s employees, who would not act unless Defendants Lance and Wirasekara agreed

with their course of conduct.

          187.   As set forth above, Defendants Lance and Wirasekara violated Section 10(b) of the

Exchange Act by his acts and omissions as alleged herein. To the extent Defendants Lance and

Wirasekara are not the makers or disseminators of a specific false or misleading statement made




                                                46
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 47 of 49 PageID #: 47



by the Company, Defendants Lance and Wirasekara are liable pursuant to Section 20(a) of the

Exchange Act.

         188.   As a direct and proximate result of their conduct, the Company suffered damages

in connection with its misleading disclosures.

                                    PRAYER FOR RELIEF

         WHEREFORE, plaintiff, on behalf of Maxar, demands judgment as follows:

         A.     Declaring that plaintiff may maintain this action on behalf of Maxar and that

plaintiff is an adequate representative of the Company;

         B.     Against all of the defendants and in favor of the Company for the amount of

damages sustained by the Company as a result of the defendants’ breaches of fiduciary duties,

waste of corporate assets, and unjust enrichment;

         C.     Declaring that Defendants have breached and/or aided and abetted the breach of

their fiduciary duties to Maxar;

         D.     Directing Maxar to take all necessary actions to reform and improve its corporate

governance and internal procedures to comply with applicable laws and to protect Maxar and its

stockholders from a repeat of the damaging events described herein, including, but not limited to,

putting forward for stockholder vote, resolutions for amendments to the Company’s Bylaws or

Articles of Incorporation and taking such other action as may be necessary to place before

stockholders for a vote of the following corporate governance policies:

                1.     a proposal to strengthen the Company’s controls over financial reporting;

                2.     a proposal to strengthen the Board’s supervision of operations and develop

and implement procedures for greater stockholder input into the policies and guidelines of the

Board;

                3.     a proposal to strengthen Maxar’s oversight of its disclosure procedures;


                                                 47
 Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 48 of 49 PageID #: 48



               4.      a provision to control insider transactions; and

               5.      a provision to permit the stockholders of Maxar to nominate at least three

candidates for election to the Board;

       E.      Extraordinary equitable and/or injunctive relief as permitted by law, equity, and

state statutory provisions sued hereunder, including attaching, impounding, imposing a

constructive trust on, or otherwise restricting the proceeds of defendants’ trading activities or their

other assets so as to assure that plaintiff on behalf of Maxar has an effective remedy;

       F.      Awarding to Maxar restitution from defendants, and each of them, and ordering

disgorgement of all profits, benefits, and other compensation obtained by the defendants;

       G.      Awarding to plaintiff the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

       H.      Granting such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

Pursuant to Fed. R. Civ. P. 38(b), plaintiff demands a trial by jury.



 Dated: November 14, 2019                           Respectfully submitted,

 Of Counsel:                                        FARNAN LLP

 Matthew M. Houston                                 /s/ Michael J. Farnan
 Benjamin I. Sachs-Michaels                         Brian E. Farnan (Bar No. 4089)
 GLANCY PRONGAY & MURRAY LLP                        Michael J. Farnan (Bar No. 5165)
 712 Fifth Avenue                                   919 N. Market St., 12th Floor
 New York, New York 10019                           Wilmington, DE 19801
 Telephone: (212) 935-7400                          Telephone: (302) 777-0300
 E-mail: bsachsmichaels@glancylaw.com               Facsimile: (302) 777-0301
                                                    Email: bfarnan@farnanlaw.com
 Robert V. Prongay                                  Email: mfarnan@famanlaw.com
 Lesley F. Portnoy
 Pavithra Rajesh                                    Attorneys for Plaintiff Dennis Dorling
 GLANCY PRONGAY & MURRAY LLP
 1925 Century Park East, Suite 2100


                                                  48
Case 1:19-cv-02134-UNA Document 1 Filed 11/14/19 Page 49 of 49 PageID #: 49



Los Angeles, California 90067
Telephone: (310) 201-9150
E-mail: rprongay@glancylaw.com




                                    49
